DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered. 
Status
This Office Action is in response to the remarks and amendments filed on 10/27//2021.  Claims 1-15 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatakrishnan et al (US 20100050680) in view of Choi et al (US 2014/0285082).
Regarding claim 1, Venkatakrishnan teaches a refrigerator comprising (100): a main body (Fig. 1) including a refrigerator compartment (103) and a freezer compartment (101); a refrigerator compartment door (107) configured to open and close the refrigerator compartment; a freezer compartment door (109) configured to open and close the freezer compartment; an ice-making chamber (540) provided in a front surface of the refrigerator compartment door (Fig. 1)  an ice-making chamber door provided in the front surface of the refrigerator compartment door and wherein the ice-making chamber is accessible by opening the ice-making chamber door in a state that the refrigerator compartment door is closed and wherein the ice-making chamber door is disposed in a portion of the front surface of the refrigerator compartment door above the dispenser.
However Choi teaches an ice-making chamber door (100) provided in the front surface of the refrigerator compartment door (12a, the storage compartments to be opened or closed by the respective doors 12a and 12b may have various combinations including a freezing compartment and a refrigerating compartment or vice versa, paragraph 0029) and wherein the ice-making chamber (120) is accessible by opening the ice-making chamber door (Fig. 2) in a state that the refrigerator compartment door is closed (Fig. 2) and the ice-making chamber door (100) is disposed in a portion of the front surface of the refrigerator compartment door above the dispenser (16) to provide a sub door 100 may have a size smaller than an outer periphery of the door 12a, such that the user may rotate the sub door 100 without rotation of the door 12a.

Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach the main body include an upper wall (Fig.1 of Venkatakrishnan), a bottom wall (Fig.1 of Venkatakrishnan), a rear wall (Fig.1 of Venkatakrishnan), a left side wall (Fig.2 of Venkatakrishnan), a right side wall (Fig.2 of Venkatakrishnan), and an intermediate wall (location of 105, Fig.1 of Venkatakrishnan) provided between the upper wall and the bottom wall.
Regarding claim 3, the combined teachings teach the cooling chamber is provided inside the rear wall (Fig.1 of Venkatakrishnan).
Regarding claim 4, the combined teachings teach a refrigerator compartment (210 of Venkatakrishnan) cooler configured to cool the refrigerator compartment; and a freezer 
Further, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, the combined teachings teach wherein the ice-making chamber door is rotatably coupled to the refrigerator compartment door in a direction different from a rotational direction of the refrigerator compartment door (Fig. 2 of Choi).
Regarding claim 7, the combined teachings teach the cooling air duct includes a supply duct (550a of Venkatakrishnan) configured to supply the cooling air of the cooling chamber to the ice-making chamber, and a collecting duct (550b of Venkatakrishnan) configured to collect the air of the ice-making chamber in the cooling chamber.
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach the supply duct includes a main body supply duct (550a, Fig. 13 of Venkatakrishnan) provided in the main body and a door supply duct (551 of Venkatakrishnan) provided in the refrigerator compartment door; and the main body supply duct and the door supply duct are connected to each other when the refrigerator compartment door is closed and separated from each other when the refrigerator compartment door is opened (Figs. 2 and 3 of Venkatakrishnan).
Regarding claim 9, the combined teachings teach wherein: an inlet of the main body supply duct is connected to the cooling chamber (Fig. 1 of Venkatakrishnan); an outlet of the door supply duct is connected to the ice-making chamber (Fig. 4 of Venkatakrishnan); and an outlet of the main body supply duct and an inlet of the door supply duct are connected to each other when the refrigerator compartment door is closed (Fig. 2 of Venkatakrishnan).
Regarding claim 10, the combined teachings teach the collecting duct includes a main body collecting duct (550b, Fig. 13 of Venkatakrishnan) provided in the main body and a door collecting duct (553 of Venkatakrishnan) provided in the refrigerator compartment door; and the main body collecting duct and the door collecting duct are connected to each other when the refrigerator compartment door is closed and separated from each other when the refrigerator compartment door is opened (Figs. 2 and 3 of Venkatakrishnan).
Regarding claim 11, the combined teachings teach an inlet of the door collecting duct is connected to the ice-making chamber (Fig. 1 of Venkatakrishnan); an outlet of the main body collecting duct is connected to the cooling chamber (Fig. 1 of Venkatakrishnan); and an outlet of the door collecting duct and an inlet of the main body collecting duct are connected to each other when the refrigerator compartment door is closed (Fig. 2 of Venkatakrishnan).
Regarding claim 12, the combined teachings teach an ice maker (570 of Venkatakrishnan) disposed in the ice-making chamber and configured to make ice; and an ice bucket (590 of Venkatakrishnan) disposed in the ice-making chamber and configured to store the ice generated by the ice maker (Fig. 1 of Venkatakrishnan).
Regarding claim 13, the combined teachings teach the dispenser is configured to supply ice stored in the ice bucket to an outside area (deliver ice, paragraph 590 of Venkatakrishnan); and the ice bucket includes a mover (unnumbered mover illustrated in 590 of Venkatakrishnan) configured to transfer ice to the dispenser (deliver ice, paragraph 590 of Venkatakrishnan).
Regarding claim 14, the combined teachings teach the cooler includes at least one of a vaporizer (evaporator 520 of Venkatakrishnan).
Regarding claim 15, the combined teachings teach a blower fan (560 of Venkatakrishnan) configured to move the cooling air of the cooling chamber to the ice-making chamber through the cooling air duct (paragraph 0054 of Venkatakrishnan). 
Further, it is understood, claim 15 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the combined teachings teach an inner box (Fig.1 of Venkatakrishnan), an outer box (Fig.1 of Venkatakrishnan), and insulation (Fig.1 of Venkatakrishnan, hash markings Fig. 1 of Lim) provided between the inner box and the outer box; and a cooling chamber case (530, Fig.1 of Venkatakrishnan) but fails to explicitly teach a cooling chamber case is buried in the insulation and having the cooling chamber formed thereinside.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763